Citation Nr: 1816951	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-60 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to November 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in a December 2010 rating decision.  The Veteran was notified of that decision in a December 2010 letter.  The Veteran did not submit a notice of disagreement with that decision or any additional evidence respecting that claim within one year of that notice letter.  Consequently, the December 2010 rating decision became final.  See 38 C.F.R. § 3.156 (b) (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

In August 2014, the Veteran submitted a claim to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  In support of the claim to reopen, the Veteran submitted service treatment records that included his November 1957 separation examination, which contained audiometric testing.  It does not appear that this official service treatment record was of record at the time the RO previously considered the claims in December 2010.  

Under 38 C.F.R. § 3.156 (c) (1), at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  Under the applicable regulations, the addition to the record of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material evidence to reopen standard.  See 38 C.F.R. § 3.156 (c).  Since relevant service records in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 
38 C.F.R. § 3.156 (c) are for application.  The newly received official service department records are relevant to the Veteran's claims because they contain audiometric testing during his period of service; thus, the Board finds that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156 (c) to reconsider the Veteran's claims on the merits, and the receipt of new and material evidence is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are caused by noise exposure during his military service.  

The Veteran's DD 214 shows that he served in the U.S. Air Force and his military specialty occupation was in electrical power production.  Additionally, as the Veteran's military records were destroyed in the fire of 1973, he submitted a Questionnaire about Military Service, NA Form 13075, in which he reported he was also a firefighter during his period of service.  

The Veteran underwent a VA audiological examination in May 2015, at which time it was noted that he had a bilateral hearing loss disability under 38 C.F.R. § 3.385 and tinnitus.  However, the examiner opined the Veteran's bilateral hearing loss and tinnitus were not related to his military service.  In support, the examiner stated that the Veteran served as a crash firefighter on the flight line and was involved in weapons training, but his enlistment examination was not available and his separation audiogram was normal.  Further, he stated the Veteran was currently an eighty-year-old, and presbycusis could not be ruled out.  Lastly, the examiner stated the Veteran's tinnitus was not related to service, as it was a symptom of the Veteran's hearing loss.  

However, the Board cannot find the May 2015 VA examination and opinions to be adequate.  First, the examiner failed to consider whether the Veteran's reported noise exposure was the cause of his noted bilateral hearing loss; a lack of any noted hearing loss in service is not fatal to a claim of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Additionally, while the examiner noted the Veteran served as a crash firefighter and was involved in weapons training during service, the Veteran's DD 214 also indicates the Veteran served in electrical power production.  In an August 2014 lay statement, the Veteran's brother stated in this capacity, the Veteran operated and maintained diesel engines/generators, and was constantly exposed to noise with no hearing protection.  Further, in the same August 2014 statement, the Veteran's brother also stated the Veteran was exposed to constant noise from turboprop engines during basic training, as well as when he operated spray foam trucks while stationed at the airport in Tokyo.  The May 2015 VA examiner did not consider these additional reports of noise exposure/acoustic trauma during the Veteran's period of service.  

Moreover, the examiner's opinion regarding the Veteran's tinnitus did not address whether the Veteran's tinnitus is directly related to military service, particularly his reported noise exposure therein.  Lastly, subsequent to the May 2015 VA examination, the Veteran submitted a November 2010 VA treatment note which indicated the Veteran had a history of a tympanic membrane perforation consistent with acoustic trauma; however, the VA examiner did not have the opportunity to address this evidence.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  

The examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should note that there are no medical treatment records from the Veteran's period of military service that are available, except for his November 1957 separation examination.  The Veteran has been deemed credible with respect to his contentions regarding noise exposure in service.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment or tinnitus, or whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity and/or tinnitus due to noise exposure in service.  

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in the Veteran's November 1957 separation examination cannot, standing alone, serve as the basis for a negative etiology opinion without an explanation of why this would not support a finding that any current hearing loss or tinnitus is related to military service.  

2.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




